1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *T. Kenneth Lee
     Assistant Federal Public Defender
4    Ohio State Bar No. 0065158
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     ken_lee@fd.org
7

8    *Attorney for Petitioner David Robert Thomson

9
10
                           U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA
12   David Robert Thomson,

13                Petitioner,                   Case No. 2:17-cv-02932-RFB-GWF

14         v.                                   Unopposed Motion for Extension
                                                of Time to File Second Amended
15   Brian Williams, et al.,                    Petition

16                Respondents.                  (First Request)
17
           Petitioner David Thomson moves this Court for an enlargement of time of 90
18
     days, up to and including Friday, January 25, 2019, to file the Second Amended
19
     Petition for Writ of Habeas Corpus. Respondent does not oppose this request.
20

21

22

23

24

25

26

27
1          1.       On June 1, 2018, the Federal Public Defender Office was appointed to
2    represent Thomson in the above-entitled action of to “indicate to the [C]ourt its
3    inability to represent [P]etitioner in these proceedings.” 1 On July 2, 2018,
4    undersiged counsel filed his Notice of Appearance. 2
5          2.       On July 23, 2018, Thomson filed his First Amended Petition for Writ of
6    Habeas Corpus with exhibits, a Motion to Seal, and a Motion to File a Second
7    Amended Petition for Writ of Habeas Corpus. 3 In his Motion to File a Second
8    Amended Petition, Thomson informed this Court that he had calculated his AEDPA
9    deadline to expire on or about July 28, 2018, and that he was filing the First
10   Amended Petition to preserve issues. 4 As a result, Thomson requested this Court
11   authorize the filing of a Second Amended Petition. 5
12         3.       The parties then litigated the propriety of filing a Second Amended
13   Petition. 6 On August 28, 2018, this Court granted the Motion to File a Second
14   Amended Petition. 7 This Court then ordered Thomson to file the Second Amended
15   Petition on or about October 27, 2018. 8
16         4.       Since counsel’s appointment, and the filing of Thomson’s First
17   Amended Petition, counsel’s office has been in the process of ordering, gathering,
18   and organizing the state court record, including all discovery and prior counsel’s
19   files in Thomson’s case; and having all the aforementioned documents electronically
20

21         1   ECF no.5.
22         2   ECF no.6.
23         3   ECF nos.7-13.
24         4   ECF no.13; see also ECF no.7 at 8.

25
           5   ECF no.13.
           6   ECF nos.15-16.
26
           7   ECF no.17.
27         8   Id. at 2.

                                                    2
1    imaged in accordance with the case management and handling procedures set in
2    place by the non-capital habeas unit.
3           5.    Additionally, counsel is still in the process of reviewing Thomson’s file
4    and will need time to adequately research and draft a truly counseled petition.
5           6.    Counsel has discussed this matter with Deputy Attorney General
6    Natasha Gebrael. Ms. Gebrael has no objection to the request for an extension of
7    time, with the caveat that nothing about the decision not to oppose Petitioner’s
8    extension request signifies an implied finding of a basis for tolling any applicable
9    period of limitations or the waiver of any other procedural defense. Petitioner at all
10   times remains responsible for calculating any limitations periods and understands
11   that, in granting an extension request, the Court makes no finding or
12   representation that the petition, any amendments thereto, and/or any claims
13   contained therein are not subject to dismissal as untimely.
14          7.    This motion is not filed for the purpose of delay, but in the interests of
15   justice, as well as in the interests of Thomson. Counsel respectfully requests that
16   this Court grant the request for an extension of time to file the amended petition on
17   or before January 25, 2019.
18          Dated this 26th day of October, 2018.
19                                                   Respectfully submitted,
20
                                                     Rene L. Valladares
21
                                                     Federal Public Defender
22   IT IS SO ORDERED:
                                                     /s/T. Kenneth Lee
23
                                                     T. Kenneth Lee
24                                                   Assistant Federal Public Defender
     ________________________________
25   RICHARD F. BOULWARE, II
26   UNITED STATES DISTRICT JUDGE
27   DATED this 29th day of October, 2018.


                                                 3
1                               CERTIFICATE     OF   S E R V I CE
2          I hereby certify that on October 26, 2018, I electronically filed the foregoing

3    with the Clerk of the Court for the United States District Court, District of Nevada

4    by using the CM/ECF system.

5          Participants in the case who are registered CM/ECF users will be served by

6    the CM/ECF system and include: Natasha Gebrael.

7          I further certify that some of the participants in the case are not registered

8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or

9    have dispatched it to a third party commercial carrier for delivery within three

10   calendar days, to the following non-CM/ECF participants:

11         David Robert Thomson
           #1080243
12         High Desert State Prison
13         PO Box 650
           Indian Springs, NV 89070
14
                                             /s/Arielle Blanck
15                                           An Employee of the
16                                           Federal Public Defender

17

18

19

20

21

22

23

24

25

26

27


                                               4
